DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: all the claims are unchanged from the last round of prosecution.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Keiichi et al. and Evans, Jr. et al.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for automatically activating”, “means for automatically activating”, “means to transmit”, “means  responsive to the transmitted signal for activating”, “means for automatically activating”, “means for automatically activating” in claims 5-6, 10-11, 17-18 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “means for automatically activating’ is construed to the switch connected to the handle as disclosed in pg.7 L14 of the specification. Therefore, the limitation is being interpreted as requiring the switch connected to the handle or its equivalence. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991).
Regarding claim 3, Keiichi et al. disclose: a mobile x-ray system (fig.1) comprising: a base comprising wheels for rollably transporting the mobile x-ray system (para. [0029]); a support arm (fig.1 item 3) attached to the base and movable relative to the base; an x-ray source (fig.1 item 2) attached to an end of the support arm opposite the base; a handle (fig.1 item 10) attached to the base, the handle configured to manually maneuver the mobile x-ray system while rollably transporting the mobile x-ray system over a travel surface; and a light source (fig.1 item 4) attached to the mobile x-ray system at a position to illuminate a path forward of the base while rollably transporting the mobile x-ray system in a (fig.1 item 7, para. [0028]) comprises a pair of parallel lines each (fig.1 item 7) projected adjacent to one side sides of, and extending forward from, the base of the mobile x-ray system. Keiichi et al. are silent about: the light source is configured to project a visible pattern onto the travel surface, wherein the light source is configured to project a visible pattern onto the travel surface.
In similar field of endeavor, Evans, Jr. et al. disclose: the light source (fig.5 items 38 & 40) is configured to project a visible pattern (fig.5 items 38a 40a, col.12 L65-67) onto the travel surface (fig.5 item 42, col.11 L59-68), wherein the light source is configured to project a visible pattern onto the travel surface motivated by the benefits for obstacle avoidance (Evans, Jr. et al. col.8 L1-4).
In light of the benefits for obstacle avoidance as taught by Evans, Jr. et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Keiichi et al. with the light source of Evans, Jr. et al.
Regarding claim 2, Keiichi et al. disclose: the light source comprises a laser source (para. [0028]).
Regarding claim 16, a wheeled base for rolling the mobile x-ray system over a floor; a support arm attached to the base; an x-ray source attached to the support arm; a handle attached to the base, the handle configured to manually control rolling the mobile x-ray system over the floor; and a laser source attached to the mobile x-ray system to project a visible laser light pattern on the floor in a forward direction in front of the mobile x-ray system while rolling the mobile x-ray system in the forward direction, wherein the visible laser light pattern comprises a pair of parallel lines each projected adjacent to one side sides of, and extending forward from, the wheeled base of the mobile x-ray system (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same grounds).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991) and further in view of Jun et al. (US 10,517,456 B2; pub. Dec.31, 2019).
Regarding claim 4, Keiichi et al. disclose: the visible projection comprises a curved or linear line projected on the travel surface forward of the base of the mobile x-ray system (fig.1 item 7, para. [0028]). The combined references are silent about: the curved or linear line is positioned transverse to the pair of parallel lines.
In a similar field of endeavor, Jun et al. disclose: the curved or linear line is positioned transverse to the pair of parallel lines (fig.1A item P1, col.4 L1-3) motivated by the benefits for obstacle detection (Jun et al. abstract).
In light of the benefits for obstacle detection as taught by Jun et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Jun et al.

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991) and further in view of Kang et al. (US 10,248,125 B2; pub. Apr. 2019).
Regarding claim 5, the combined reference silent about: means for automatically activating the light source when the mobile x-ray system is transported over the travel surface.
In a similar field of endeavor, Kang et al. disclose: means for automatically activating the light source when the mobile device is transported over the travel surface (col.1 L45-50) motivated by the benefits for obstacles detection (Kang et al. col.2 L52-55).
In light of the benefits for obstacle detection as taught by Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the mobile x-ray system of Keiichi et al. and Evans, Jr. et al. with the teachings of Kang et al.
Regarding claim 17, the combined reference silent about: means for automatically activating the laser source when the mobile x-ray system is in motion over the floor.
In a similar field of endeavor, Kang et al. disclose: means for automatically activating the laser source when the mobile device is in motion over the floor (col.1 L45-50) motivated by the benefits for obstacles detection (Kang et al. col.2 L52-55).
In light of the benefits for obstacle detection as taught by Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the mobile x-ray system of Keiichi et al. and Evans, Jr. et al. with the teachings of Kang et al.

Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991) and further in view of Rudolph et al. (US 2005/0041282 A1; pub. Feb. 24, 2005).
Regarding claim 6; the combined reference silent about: means for automatically activating the light source when the handle is touched by an operator.
In a similar field of endeavor Rudolph et al. disclose: means for automatically activating the light source when the handle is touched by an operator (para. [0038]) motivated by the benefits for easy operation of a medical device (Rudolph et al. para. [0007]).
In light of the benefits for easy operation of a medical device as taught by Rudolph et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Rudolph et al.
Regarding claim 18; the combined reference silent about: means for automatically activating the laser source when the handle is touched by an operator.
In a similar field of endeavor Rudolph et al. disclose: means for automatically activating the laser source when the handle is touched by an operator (para. [0038]) motivated by the benefits for easy operation of a medical device (Rudolph et al.
In light of the benefits for easy operation of a medical device as taught by Rudolph et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Rudolph et al.

Claims 8-9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991) and further in view of Zevenbergen et al. (US 2019/0193629 A1; pub. Jun. 27, 2019).
Regarding claim 8; the combined reference silent about: the visible pattern comprises a logo.
In a similar field of endeavor, Zevenbergen et al. disclose: the visible pattern comprises a logo (para. [0114]) motivated by the benefits for safe environment (Zevenbergen et al. para. [0003]).
In light of the benefits for safe environment as taught by Zevenbergen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Zevenbergen et al.
Regarding claim 9; the combined reference silent about: the visible pattern comprises human readable text
In a similar field of endeavor, Zevenbergen et al. disclose: the visible pattern comprises human readable text (para. [0114]) motivated by the benefits for safe environment (Zevenbergen et al. para. [0003]).
In light of the benefits for safe environment as taught by Zevenbergen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Zevenbergen et al.
Regarding claim 19; the combined reference silent about: the visible laser light pattern comprises human readable text.
In a similar field of endeavor, Zevenbergen et al. disclose: the visible laser light pattern comprises human readable text (para. [0114]) motivated by the benefits for safe environment (Zevenbergen et al. para. [0003]).
In light of the benefits for safe environment as taught by Zevenbergen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Zevenbergen et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991) and further in view of Kim (US 2019/0021568 A1; pub. Jan. 24, 2019).
Regarding claim 20; the combined reference silent about: a light detector to detect the laser light pattern reflected back to the light detector; and a warning indicator that is activated in response to a signal from the light detector.
In a similar field of endeavor, Kim discloses: a light detector to detect the laser light pattern reflected back to the light detector (para. [0084]); and a warning indicator that is activated in response to a signal from the light detector (para. [0064]) motivated by the benefits for obstacle detection (Kim para. [0063]).
In light of the benefits for obstacle detection as taught by Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Kim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2009178361A; pub. Aug. 13, 2009) in view of Evans Jr. et al. (US 5,040,116; pub. Aug. 13, 1991) and further in view of Sugawara (US 2017/0038458 A1; pub. Feb. 9, 2017).
Regarding claim 21; the combined reference silent about: a light detector to detect the laser light pattern reflected back to the light detector, wherein the laser source is configured to change a color of the laser light pattern in response to a signal from the light detector.
In a similar field of endeavor, Sugawara discloses: a light detector to detect the laser light pattern reflected back to the light detector, wherein the laser source is configured to change a color of the laser light pattern in response to a signal from the light detector (para. [0066]) motivated by the benefits for benefits for better obstacle recognition (Sugawara para. [0066]).
In light of the benefits for better obstacle recognition as taught by Sugawara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Keiichi et al. and Evans, Jr. et al. with the teachings of Sugawara.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/MAMADOU FAYE/Examiner, Art Unit 2884